Citation Nr: 0529588	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran withdrew 
his request for a Board hearing by correspondence dated in 
February 2004.  The case was remanded for additional 
development in March 2004.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran is not shown to have developed an acquired 
psychiatric disorder during service or as a result of a 
verified stressor event during his military service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the evidence 
required to substantiate his claim for entitlement to service 
connection in June 2002, prior to the initial adjudication 
from which this appeal arose.  An additional notice letter 
was issued in March 2004.  While the VCAA notice letters in 
this case did not explicitly ask the veteran to provide "any 
evidence in [his] possession that pertains" to his claim, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence.  The notice letters of 
record informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the October 
2002 statement of the case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a Federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records.  If requested by VA, the claimant must 
provide enough information to identify and locate the 
existing records, including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided.  Id.

The record reflects that the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  The RO also specifically requested 
that he provide additional details and information concerning 
any stressor incidents in service, including by 
correspondence dated in March 2004.  As the veteran has 
provided no additional specific information to warrant an 
attempt at verification, the Board finds further efforts to 
obtain additional records would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 
38 C.F.R. § 3.159 (2005).  The Board notes that specific 
medical opinions pertinent to the issue on appeal were 
obtained in April 2002 and June 2005.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of any psychiatric disorders.  The 
veteran's July 1953 discharge examination revealed a normal 
clinical psychiatric evaluation.  Service personnel records 
include correspondence dated in June 1953 noting the veteran 
had admitted passive participation in a homosexual act aboard 
ship.  In a June 23, 1953, statement the veteran described 
events involving a fellow shipmate on May 15, 1953.  In a 
separate statement, also dated June 23, 1953, he accepted an 
undesirable discharge for the good of the service and to 
escape trial by court-martial.  In correspondence dated in 
November 1981 the service department notified the veteran 
that his naval record had been corrected to show he received 
an honorable discharge.

In May 2002, the veteran submitted an application for VA 
service connection disability compensation for a nervous 
condition that developed as a result of false charges having 
been made against him during active service.  He stated that 
he had lived with the shame associated with false charges of 
his sexual activity with another sailor.  He noted he was 
receiving treatment for this disorder at a VA medical clinic.  
In a separate statement received by the RO in May 2002 he 
stated he had not known the sailor with whom he was accused 
of having been involved and that he felt he had been 
improperly discharged from service.  He also described an 
incident when he had almost killed a sailor who had tried to 
crawl into his rack, but provided no specific information.

VA medical records dated in April 2002 include a behavioral 
health intake evaluation providing an Axis I diagnosis of 
post-traumatic stress disorder (PTSD) related to military 
sexual trauma.  It was noted the veteran reported he had been 
falsely accused of having been involved with a shipmate and 
that he had been coerced into signing a confession.  In 
summary, the examiner noted the veteran had experienced a 
number of depressive symptoms as a result of an abusive 
childhood and an incident in service when he was accused of 
sexually assaulting someone.

In statements and personal hearing testimony the veteran 
reiterated his claim that he had experienced mental health 
problems because of he was falsely accused of a homosexual 
act during active service.  He described an incident 
involving a shipmate who had approached him in an 
inappropriate manner who he kicked across the deck, but 
provided no specific information as to this event.  He stated 
he had confessed to the accusations against him during 
service because he feared being sent to prison.  He reported 
he had been prescribed Paxil because of nervousness and 
anxiety and had been taking it since approximately 1954.

VA examination in June 2005 included an Axis I diagnosis of 
adjustment disorder with depressed mood, secondary to 
multiple nonservice-connected medical conditions.  It was 
noted that the veteran reported that during service he had 
been forced into signing a confession concerning accusations 
about his having been involved in a sexual relationship with 
a man he claimed he did not know.  The examiner noted the 
veteran did not report any other incidents he claimed to be 
of a traumatic nature, neither pre-service nor post-service.  
As to the event described, the examiner stated that 
"[a]ssuming that it occurred, it certainly would be a gross 
miscarriage of justice and may well have unjustly harmed this 
man in certain ways over the years, but this falls short of 
the definition of a trauma as defined by the American 
Psychiatric Association."  

The examiner also noted that the veteran had no history of 
formal psychiatric treatment prior to approximately April 
2002 when he was provided a diagnosis of PTSD secondary to 
military sexual trauma, but that there was "absolutely no 
basis whatsoever" for this diagnosis.  In summary, it was 
noted that the veteran showed evidence of some mild to 
occasionally moderate depression secondary to his multiple 
medical difficulties.  These difficulties were not considered 
to be service related and were "certainly not related to 
anything that happened to him while he was in the military 
with regard to his undesirable discharge and alleged 
misconduct on the part of his superiors."  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds the 
veteran is not shown to have developed an acquired 
psychiatric disorder during service or as a result of a 
verified stressor event during his military service.  The 
June 2005 VA examiner's opinion is considered to be 
persuasive.  The opinion is shown to have been based upon a 
thorough examination and review of the evidence of record 
with appropriate consideration of the DSM-IV diagnostic 
criteria.  Although the medical evidence of record includes 
an April 2002 diagnosis of PTSD related to an incident 
occurring during service, the Board finds the opinion 
warrants a lesser degree of probative value.  There is no 
indication that the April 2002 examiner's opinion included 
consideration of the DSM-IV as required by VA regulations.

In addition, the April 2002 opinion was based upon a reported 
event that has not been verified by any supporting evidence 
other than the veteran's own statements.  The Court has 
specifically held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  Therefore, the Board finds the June 2005 
VA medical opinion is persuasive and that entitlement to 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


